DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on September 19, 2022 has been fully considered. In light of the amendment, the previous rejections cited below are maintained but suitably framed to better address the current amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-3, 5-6, 8, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abusleme et al (US 2010/0133482) alone, or alternatively, in view of Gozdz et al (US 5,429,891) and Pras et al (WO 2015/169835).
It is noted that while the rejection is made over WO 2015/169835 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 11,081,692 is relied upon. All citations to paragraph numbers, etc., below refer to US 11,081,692.

5. Abusleme et al discloses an electrode-forming slurry composition ([0072], [0130]) comprising:
    a) a powdery electrode material such as an active substance for battery ([0074]-   
        [0078]); and
   b) a binder solution comprising:
       - a binder composition A) and
       - an organic solvent such as N-methyl-2-pyrrolidone ([0069], [0072], [0073]), wherein
the binder composition A) comprises:
i) at least 10%wt ([0063]) of a polymer (A) comprising:
recurring units of vinylidene fluoride (VDF) and 0.05-10%mol, or 0.2-3%mol ([0040]-[0041]) of recurring units derived from hydrophilic  (meth)acrylic monomer (MA) having the following formula ([0014], [0021], [0026]-[0031]):

    PNG
    media_image1.png
    214
    426
    media_image1.png
    Greyscale

specifically acrylic acid ([0031], as to instant claims 2-3),
having intrinsic viscosity of 0.1-5 dl/g, preferably 1.5 to 4 dl/g ([0042]-[0043], as to instant claims 1, 16)
 and
ii) a vinylidene polymer B) comprising at least 70%mol of VDF units and up to 30%mol of hexafluoroethylene, chlorotrifluoroethylene or trifluoroethylene (polymer (B)) ([0062]-[0063], also as to instant claims 5-6, 17, 19).
The composition A) may be used for making electrodes for lithium battery and membranes as well ([0001], [0073], [0074]).
Thus, Abusleme et al recites the monomer MA being present in amount of most preferably 0.2-3%mol ([0040]-[0041]), which range is overlapping with the range of 0.1-1%mol as claimed in claim 1, and the value of MA content of as low as 0.2%mol is within the teachings of Abusleme et al. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

6. The polymer (A) consists essentially of the units from VDF monomer and the monomer (MA) ([0024]). The specific example 1 shows the vinylidene fluoride-acrylic acid copolymer comprising 2.63%mol of acrylic acid, having intrinsic viscosity of 3.0 dl/g (Table 1). The specific example 2 shows the vinylidene fluoride-acrylic acid copolymer comprising 1.4%mol of acrylic acid, having intrinsic viscosity of 3.5 dl/g (Table 1). Given the copolymer comprises only vinylidene fluoride and acrylic acid units, and the content of the acrylic acid is 1.4%mol or 2.63%mol, therefore, the content of the vinylidene fluoride unit will intrinsically and necessarily be more than 50%mol, or more than 75%mol, as required by instant claims 1, 18.

7. The exemplified compositions comprise 25-75%wt of the polymer (A), i.e. at least 25%wt as required by instant claim 1, in combination with 75-25%wt of vinylidene fluoride homopolymer SOLEF 1015 having intrinsic viscosity of 1.5 dl/g ([0139], [0138], Table 5). Thus, the shown compositions comprise the VDF polymer SOLEF 1015 as the polymer component (B) and having intrinsic viscosity of 1.5 dl/g, which value is less than the intrinsic viscosity of the polymer (A) of Example 2 (3.5 dl/g) and less than 2 dl/g, as required by instant claims 8 and 20; 
i.e. the specifically exemplified amounts of used polymer (B) are 25-75%wt (Table 5 of Abusleme et al).

8. Though the compositions exemplified in Example 11 and Table 5 are based on vinylidene fluoride homopolymer, but not on vinylidene fluoride copolymer, in light of the teachings of Abusleme et al that the polymer (B) maybe (co)polymer of vinylidene fluoride with up to 30%mol of other fluoromonomers such as hexafluoropropylene ([0062]) and the polymer (B) maybe used in amount of 25-75%wt (Table 5), it would have been obvious to a one of ordinary skill in the art to choose and include the copolymer of vinylidene fluoride with up to 30%mol of hexafluoropropylene as the polymer (B), in amount of 25-75%wt, in the composition of Abusleme et al as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). 

9. While Abusleme et al does not exemplify the use of VDF copolymer as the polymer B), this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  

10. In the alternative, though Abusleme et al does not explicitly recite the polymer (B) being a copolymer of vinylidene fluoride with hexafluoropropylene having intrinsic viscosity of less than 2 dl/g,
1) Gozdz et al discloses a copolymer of 75-92%wt of vinylidene fluoride and 8-25%wt of hexafluoropropylene (col. 6, lines 30-34), having intrinsic viscosity at 25ºC of 1.1-1.6 dl/g (col. 5, lines 45-52) and used as flexible polymeric membranes and electrolytes in lithium batteries (Claim 1, Abstract, col. 4, lines 38-45; col. 3, lines 23-25).
2) Pras et al discloses electrode-forming compositions comprising (col. 2, lines 45-55):
-at least one organic solvent;
-a conductive agent and
- at least partially fluorinated fluoropolymer comprising at least 60%mol of vinylidene fluoride (VdF) and most preferably 0.1-10%mol of a fluoro-comonomer, specifically hexafluoropropylene(HFP) (col. 6, lines 47-56).
Thus, Pras et al explicitly recites that the vinylidene fluoride-based fluoropolymers comprising hexafluoropropylene in amount of 0.1-10%mol are most preferable for use in non-aqueous electrode-forming compositions.

11. Since  Abusleme et al, Pras et al and Gozdz et al are related to vinylidene fluoride copolymer- based compositions used for electrode/battery applications, and thereby belong to the same field of endeavor, wherein Gozdz et al discloses the use of a copolymer of 75-92%wt of vinylidene fluoride and 8-25%wt of hexafluoropropylene having intrinsic viscosity at 25ºC of 1.1-1.6 dl/g used as flexible electrolyte material, and Pras et al explicitly recites that the vinylidene fluoride-based fluoropolymers comprising hexafluoropropylene in amount of 0.1-10%mol are most preferable for use in non-aqueous electrode-forming compositions, therefore, based on the combined teachings of Gozdz et al, Pras et al and Abusleme et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include the vinylidene fluoride-hexafluoropropylene copolymers having 0.1-10%mol of hexafluoropropylene units, as taught by Pras et al, such as  the vinylidene fluoride-hexafluoropropylene copolymer having intrinsic viscosity of 1.1-1.6 dl/g (polymer (B)) of Gozdz et al  as the polymer B)  in the composition of Abusleme et al, since such copolymer is cited in the art as being most preferable to be used for making electrodes, providing flexibility to electrolyte material, and  it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

12. All ranges in the composition of Abusleme et al alone, or in view of Gozdz et al  and Pras et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
13. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the polymers (A) and (B), and further the properties such as relative comonomer content and intrinsic viscosity of each of the polymers (A) and (B) in the composition of Abusleme et al alone, or in view of Gozdz et al  and Pras et al, so to produce the final composition having a desired combination of properties, depending on the end-use of the composition, thereby arriving at the present invention.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

14. It is further noted that instant specification does not provide a sufficient evidence of criticality in using the VDF copolymer with 2.5-10%mol of fluoromonomers as the polymer (F2) in instant invention. Thus, the only VDF polymer used as the polymer F2 in examples of instant specification is a copolymer of VDF with 7%mol of HFP (Table 1 of instant specification), and all of the inventive examples comprising the mixture of polymers F1 and F2 are having about the same adhesion values as comparative examples showing the use the polymer F1 alone (see Table 1 of instant specification). 
Further, instant specification does not provide a sufficient evidence of criticality in using the polymer F1 is amount of 25-85%wt and the polymer F2 in amount of 15-75%wt. Thus, Table 1 of instant specification does not provide data for Flexibility Bending times for the inventive compositions (a) and (c) at all. While for compositions (1b) and (d) the Flexibility Bending is shown as higher than 10 times, i) said data provided only for two specific inventive examples, using specific polymers F1 and F2, while the scope of instant claims is much broader than said examples; ii) Flexibility Bending times for the polymer F1-B and the polymer F2 are not presented; iii) instant claims are silent with respect to the properties of the composition; it is not clear what properties and at what level are the goal of instant invention.
Further, the Declaration under 37 CFR 1.132 filed on November 29, 2021 provides comparative examples showing the use of vinylidene fluoride homopolymer or a vinylidene fluoride copolymer comprising about 20% of HFP, wherein the use of said vinylidene fluoride (co)polymers provides adverse flexibility and adhesion.
However,
1) no properties of the electrode slurry mixture are cited in instant claims and it is not clear what properties and at what level are the goal of instant invention, especially it is not clear what levels of flexibility and adhesion/swelling are the goal of instant invention and considered as unexpected result of instant invention;
2) No inventive or comparative examples of the use of vinylidene fluoride-based copolymer comprising any amounts of any other claimed monomers (FM), besides hexafluoropropylene, have been presented;
3) No comparative examples of the use of vinylidene fluoride copolymers comprising more than zero to 2.5%mol and more than 10%mol to 20%mol of hexafluoropropylene have been presented.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

15.  Claims 1-3, 5-6, 8, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abusleme et al (US 2010/0133482) in view of Lannuzel et al (US 6,867,273).

16. Abusleme et al discloses an electrode-forming slurry composition ([0072], [0130]) comprising:
    a) a powdery electrode material such as an active substance for battery ([0074]-   
        [0078]); and
   b) a binder solution comprising:
       - a binder composition A) and
       - an organic solvent such as N-methyl-2-pyrrolidone ([0069], [0072], [0073]), wherein
the binder composition A) comprises:
i) at least 10%wt ([0063]) of a polymer (A) comprising:
recurring units of vinylidene fluoride (VDF) and 0.05-10%mol, or 0.2-3%mol ([0040]-[0041], also as to instant claim 18) of recurring units derived from hydrophilic  (meth)acrylic monomer (MA) having the following formula ([0014], [0021], [0026]-[0031]):

    PNG
    media_image1.png
    214
    426
    media_image1.png
    Greyscale

specifically acrylic acid ([0031], as to instant claims 2-3),
having intrinsic viscosity of 0.1-5 dl/g, preferably 1.5 to 4 dl/g ([0042]-[0043], as to instant claims 1, 16)
 and
ii) a vinylidene polymer B) comprising at least 70%mol of VDF units and up to 30%mol of hexafluoroethylene, chlorotrifluoroethylene or trifluoroethylene (polymer (B)) ([0062]-[0063], also as to instant claims 5-6, 17, 19).
The composition A) maybe used for making not only electrodes for lithium battery but membranes as well ([0001], [0073], [0074]).
Thus, Abusleme et al recites the monomer MA being present in amount of most preferably 0.2-3%mol ([0040]-[0041]), which range is overlapping with the range of 0.1-1%mol as claimed in claim 1, and the value of MA content of as low as 0.2%mol is within the teachings of Abusleme et al. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

17. The polymer (A) consists essentially of the units from VDF monomer and the monomer (MA) ([0024]. The specific example 1 shows the vinylidene fluoride-acrylic acid copolymer comprising 2.63%mol of acrylic acid, having intrinsic viscosity of 3.0 dl/g (Table 1).The specific example 2 shows the vinylidene fluoride-acrylic acid copolymer comprising 1.4%mol of acrylic acid, having intrinsic viscosity of 3.5 dl/g (Table 1). Given the copolymer comprises only vinylidene fluoride and acrylic acid units, and the content of the acrylic acid is 1.4%mol or 2.63%mol, therefore, the content of the vinylidene fluoride unit will intrinsically and necessarily be more than 50%mol, or more than 75%mol as required by instant claims 1, 4, 18.

18. The exemplified compositions comprise 25-75%wt of the polymer (A), i.e. at least 25%wt as required by instant claims 1 and 7, in combination with 75-25%wt of vinylidene fluoride homopolymer SOLEF 1015 having intrinsic viscosity of 1.5 dl/g ([0139], [0138]). Thus, the shown compositions comprise the VDF polymer SOLEF 1015 as the polymer component (B) and having intrinsic viscosity of 1.5 dl/g, which value is less than the intrinsic viscosity of the polymer (A) of Example 2 (3.5 dl/g) and less than 2 dl/g, as required by instant claims 8 and 20;  
i.e. the specifically exemplified amounts of used polymer (B) are 25-75%wt (Table 5 of Abusleme et al).

19. Though the compositions exemplified in Example 11 and Table 5 are based on vinylidene fluoride homopolymer, but not on vinylidene fluoride copolymer, in light of the teachings of Abusleme et al that the polymer (B) maybe (co)polymer of vinylidene fluoride with up to 30%mol of other fluoromonomers such as hexafluoropropylene ([0062]) and the polymer (B) maybe used in amount of 25-75%wt (Table 5), it would have been obvious to a one of ordinary skill in the art to choose and include the copolymer of vinylidene fluoride with up to 30%mol of hexafluoropropylene as the polymer (B), in amount of 25-75%wt, in the composition of Abusleme et al as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). 

20. While Abusleme et al does not exemplify the use of VDF copolymer as the polymer B), this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  

21. Further, though Abusleme et al does not explicitly recite the polymer (B) being a copolymer of vinylidene fluoride with hexafluoropropylene having intrinsic viscosity of less than 2 dl/g,
Lannuzel et al discloses vinylidene fluoride polymers, specifically vinylidene fluoride/chlorotrifluoroethylene/hexafluoropropylene terpolymer most preferably comprising 81-98%mol of vinylidene fluoride, 1-18%mol of chlorotrifluoroethylene and 1-10%mol of hexafluoropropylene, such as at least 3%mol of chlorotrifluoroethylene and hexafluoropropylene (col. 1, lines 50-63) and having intrinsic viscosity of 0.05-0.25 l/g (col. 2, lines 40-48, also as to instant claims 5, 6, 8, 17, 19, 20),
wherein such terpolymer is having excellent properties including good flexibility (col. 4, lines 60-65), and is cited as being used as a binder for production of electrodes (col. 4, lines 51-56). Specifically exemplified terpolymers comprise 1.6%mol of chlorotrifluoroethylene and 3.4%mol of hexafluoropropylene (Table II), i.e. more than 4%mol of the comonomers (as to instant claim 17).

22. Since  Abusleme et al and Lannuzel et al are related to vinylidene fluoride- based polymers used for electrode/battery compositions, and thereby belong to the same field of endeavor, wherein Abusleme et al discloses the use of vinylidene fluoride copolymer comprising up to 30%mol of hexafluoroethylene, chlorotrifluoroethylene, trifluoroethylene as comonomers (polymer (B)), but does not explicitly recite said comonomers being present in amount of 2.5-10%mol, and   Lannuzel et al discloses vinylidene fluoride polymers, specifically vinylidene fluoride/chlorotrifluoroethylene/hexafluoropropylene terpolymer most preferably comprising 81-98%mol of vinylidene fluoride, 1-18%mol of chlorotrifluoroethylene and 1-10%mol of hexafluoropropylene, such as at least 3%mol of chlorotrifluoroethylne and hexafluoropropylene and having intrinsic viscosity of 0.05-0.25 l/g, wherein such terpolymer is having excellent properties including good flexibility and is specifically cited as being used as a binder for production of electrodes, therefore, based on the combined teachings of Lannuzel et al and Abusleme et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include the vinylidene fluoride/chlorotrifluoroethylene/hexafluoropropylene terpolymer having at least 3%mol of chlorotrifluoroethylene and hexafluoropropylene of Lannuzel et al, in amount of 25-75%wt, as the polymer (B) in the composition of Abusleme et al as well, since such copolymer is having excellent properties including good flexibility, is specifically cited as being used as a binder for production of electrodes and  it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

23. All ranges in the composition of Abusleme et al in view of Lannuzel et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

24. Since the polymer (A) in the composition of Abusleme et al in view of Lannuzel et al provides adhesive properties to the composition ([0064] of Abusleme et al) and the polymer (B) in the composition of Abusleme et al in view of Lannuzel et al provides good flexibility (col. 4, lines 60-65 of Lannuzel et al), therefore, it would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the polymers (A) and (B), and further the properties such as relative comonomer content and intrinsic viscosity of each of the polymers (A) and (B) in the composition of Abusleme et al in view of Lannuzel et al, so to produce the final composition having a desired combination of properties, i.e. desired combination of adhesiveness and flexibility, depending on the end-use of the composition, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

25. It is further noted that instant specification does not provide a sufficient evidence of criticality in using the VDF copolymer with 2.5-10%mol of fluoromonomers as the polymer (F2) in instant invention. Thus, the only VDF polymer used as the polymer F2 in examples of instant specification is a copolymer of VDF with 7%mol of HFP (Table 1 of instant specification), and all of the inventive examples comprising the mixture of polymers F1 and F2 are having about the same adhesion values as comparative examples showing the use the polymer F1 alone (see Table 1 of instant specification). 
Further, instant specification does not provide a sufficient evidence of criticality in using the polymer F1 is amount of 25-85%wt and the polymer F2 in amount of 15-75%wt. Thus, Table 1 of instant specification does not provide data for Flexibility Bending times for the inventive compositions (a) and (c) at all. While for compositions (1b) and (d) the Flexibility Bending is shown as higher than 10 times, i) said data provided only for two specific inventive examples, using specific polymers F1 and F2, wherein the scope of instant claims is much broader than said examples; ii) Flexibility Bending times for the polymer F1-B or the polymer F2 are not presented; iii) instant claims are silent with respect to the properties of the composition and it is not clear what properties and at what level are the goal of instant invention.
On the other hand, since i) the composition of Abusleme et al in view of Lannuzel et al comprises both the polymer (A) and the VDF-HFP copolymer as the polymer (B), 
ii) the VDF-HFP copolymer is specified by Lannuzel et al as providing good flexibility, 
therefore, said composition of Abusleme et al in view of Lannuzel et al would be reasonably expected to have flexibility higher than flexibility of the composition comprising the polymer (A) alone. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Furthermore, the Declaration under 37 CFR 1.132 filed on November 29, 2021 provides comparative examples showing the use of vinylidene fluoride homopolymer and a vinylidene fluoride copolymer comprising about 20% of HFP, wherein the use of said vinylidene fluoride (co)polymers provides adverse flexibility and adhesion.
However,
1) no properties of the electrode slurry mixture are cited in instant claims and it is not clear what properties and at what level are the goal of instant invention, especially it is not clear what levels of flexibility and adhesion/swelling are the goal of instant invention and are considered as unexpected result of instant invention;
2) No inventive or comparative examples of the use of vinylidene fluoride-based copolymer comprising any amounts of any other claimed comonomers (FM), besides hexafluoropropylene, have been presented;
3) No comparative examples of the use of vinylidene fluoride copolymers comprising more than zero to 2.5%mol and more than 10%mol to 20%mol of hexafluoropropylene have been presented.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 




Response to Arguments
26. Applicant's arguments filed on September 19, 2022 have been fully considered. 

27. With respect to Applicant’s arguments regarding the rejections of Claims 1-3, 5-6, 8, 16-20 under 35 U.S.C. 103 as being unpatentable over Abusleme et al (US 2010/0133482) alone, or alternatively, in view of Gozdz et al (US 5,429,891) and Pras et al (WO 2015/169835) and Claims 1-3, 5-6, 8, 16-20 under 35 U.S.C. 103 as being unpatentable over Abusleme et al (US 2010/0133482) in view of Lannuzel et al (US 6,867,273), it is noted that:
1) Abusleme et al exemplifies compositions comprising 25-75%wt of the polymer (A), i.e. at least 25%wt as required by instant claim 1, in combination with 75-25%wt of vinylidene fluoride homopolymer SOLEF 1015 having intrinsic viscosity of 1.5 dl/g ([0139], [0138], Table 5). Thus, the shown compositions comprise the VDF polymer SOLEF 1015 as the polymer component (B) and having intrinsic viscosity of 1.5 dl/g, which value is less than the intrinsic viscosity of the polymer (A) of Example 2 (3.5 dl/g) and less than 2 dl/g, as required by instant claims 8 and 20; 
the specifically exemplified amounts of used polymer (B) are 25-75%wt (Table 5 of Abusleme et al).

2) Though the compositions exemplified in Example 11 and Table 5 are based on vinylidene fluoride homopolymer, but not on vinylidene fluoride copolymer, in light of the teachings of Abusleme et al that the polymer (B) maybe (co)polymer of vinylidene fluoride with up to 30%mol of other fluoromonomers such as hexafluoropropylene ([0062]) and the polymer (B) maybe used in amount of 25-75%wt (Table 5), it would have been obvious to a one of ordinary skill in the art to choose and include the copolymer of vinylidene fluoride with up to 30%mol of hexafluoropropylene as the polymer (B), in amount of 25-75%wt, in the composition of Abusleme et al as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). 

3) While Abusleme et al does not exemplify the use of VDF copolymer as the polymer B), this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  

28.  With respect to Applicant’s arguments regarding unexpected results of instant invention, it is noted that:
1) instant specification does not provide a sufficient evidence of criticality in using the polymer F1 is amount of 25-85%wt and the polymer F2 in amount of 15-75%wt. Thus, Table 1 of instant specification does not provide data for Flexibility Bending times for the inventive compositions (a) and (c) at all. While for compositions (1b) and (d) the Flexibility Bending is shown as higher than 10 times, i) said data provided only for two specific inventive examples, using specific polymers F1 and F2; ii) Flexibility Bending times for the polymer F1-B or the polymer F2 are not presented; iii) instant claims are silent with respect to the properties of the composition; it is not clear what properties and at what level are the goal of instant invention.
Further, all of the inventive examples comprising the mixture of polymers F1 and F2 are having about the same adhesion values as comparative examples showing the use the polymer F1 alone (see Table 1 of instant specification). 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

2) Further, Lannuzel et al teaches that vinylidene fluoride polymers, specifically vinylidene fluoride/chlorotrifluoroethylene/hexafluoropropylene terpolymer most preferably comprising 81-98%mol of vinylidene fluoride, 1-18%mol of chlorotrifluoroethylene and 1-10%mol of hexafluoropropylene, such as at least 3%mol of chlorotrifluoroethylne and hexafluoropropylene, are having excellent properties including good flexibility and is specifically cited as being used as a binder for production of electrodes.
Thus, based on the teachings of Lannuzel et al that the copolymers of VDF with minor amounts of chlorotrifluoroethylene and hexafluoropropylene show good flexibility, the inventive compositions (1b) and (d) comprising VDF-HFP copolymer in addition to VDF-AA copolymer having better flexibility than the composition comprising VDF-AA copolymer only, appears to be an expected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764